Citation Nr: 0822593	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, based on the need for 
convalescence following July 2004 surgery to treat a 
herniated disc at L3-L4.  

2.  Entitlement to a disability rating in excess of 
20 percent for service-connected disability of recurrent low 
back pain with degenerative changes.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1984 to 
March 1988, on active duty for training from February 1979 to 
June 1979, and with the Army National Guard for other 
periods.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied claims for an increased 
rating for the veteran's service-connected disability of 
recurrent low back pain with degenerative changes and for a 
temporary total rating based on surgery to treat a herniated 
disc at L3-L4.  

After the appeal had been certified and the record 
transferred to the Board, the veteran submitted additional 
evidence and later indicated that he waived his right to have 
the appeal remanded to the AOJ for review of the additional 
evidence.  The Board has thus considered that evidence in 
reaching this decision.  

The issue of entitlement to an increased rating for the 
veteran's service-connected disability of recurrent low back 
pain with degenerative changes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to June 2004, the veteran's imaging tests revealed 
mild degenerative changes and slight disc protrusion and mild 
stenosis.  

2.  The veteran injured his back in June 2004 and in July 
2004, after which he experienced severe back pain and 
radiating pain to his right lower extremity.  

3.  The imaging tests after the veteran's July 2004 injury to 
the back revealed a large disc extrusion at L3-L4 extending 
into the disc space on the right lateral recess of L3 that 
had increased considerably in size since the previous 
examination.  

4.  In July 2004, the veteran underwent a discectomy to treat 
the herniated nucleus pulposus at L3-L4.  


CONCLUSION OF LAW

The criteria for a temporary total rating under 38 C.F.R. 
§ 4.30 have not been met.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.30 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a temporary total rating for convalescence 
from lumbar disc surgery.  A temporary total rating may be 
assigned for a period of one, two, or three months (with 
extensions possible) if at least one month of convalescence 
is required by surgery for a service-connected disability.  
38 C.F.R. § 4.30.  The veteran had surgery in July 2004 to 
treat a herniated disc at L3-L4 and at least one month of 
convalescence was required as a result of that surgery.  Yet, 
as discussed below, a temporary total rating is not warranted 
here because the medical evidence in the record shows that 
the July 2004 surgery was not treatment for a service-
connected disability.  

Prior to the veteran's June 2004 injury to his back, his 
service-connected disability manifested in periods of normal 
function with tenderness over the L4-L5 and L5-S1 joints, 
alternating with periods of pain that typically resulted from 
lifting something heavy or reaching for something the wrong 
way.  See December 2004 C&P Examination (after the initial 
injury, he continued to have back pain that would come and 
go); July 2002 Summit Medical Group Note (worst episode of 
pain was in June 2001 when muscle spasm sent him to the ER; 
no problem after that until July 2002; prescription given and 
told to do stretching exercises when the pain subsided); 
August 2004 Claim (before I hurt it in June 2004, my back 
disability caused me to miss work 1-2 weeks at a time, 2 to 3 
times per year).  During the flare-ups of pain, he often took 
over-the-counter medications and rested until he was able to 
move freely again.  See November 2002 Summit Medical Group 
Note (only requires Motrin occasionally).  Occasionally, the 
veteran would experience sciatica.  See July 2002 Summit 
Medical Group Note (since the 1986 injury to his back the 
veteran has had recurrent problems and sometimes sciatica is 
associated with it; currently, no radiculopathy or bowel or 
bladder involvement).  At his May 2003 appointment with his 
primary care physician, she noted that his chronic low back 
pain condition was stable.  See also November 2002 Summit 
Medical Group Note (veteran denies any further back problems; 
only requires Motrin occasionally).  

The imaging tests of his back prior to June 2004 showed, at 
most, mild abnormalities.  The July 1989 X-ray revealed a 
normal lumbar spine with no interspace narrowing and no 
degenerative osteophytes production noted.  The January 1981 
X-ray revealed a slight narrowing of L5-S1 disc space, 
minimal degenerative spurring of the anterosuperior aspect of 
the fifth lumbar vertebral body, and mild levoscoliosis of 
the lumbar spine.  An August 2002 MRI revealed degenerative 
changes of L5-S1 with disc disease at L3-L4 and mild stenosis 
at L4-L5 and L2-L3.  The March 2003 X-ray revealed mild disc 
space narrowing at L4-L5 and L5-S1 that was described as mild 
degenerative spurring in the lumbar spine with degenerative 
facet disease seen in the lower lumbar spine.  And while 
there are more degenerative change seen in the March 2003 X-
ray report than were seen in the normal July 1989 X-ray 
report, those imaging reports are filled with qualifiers 
(e.g., slight, mild, minimal) denoting a condition that was 
not severe.  

In June 2004, the veteran injured his back.  A few days later 
in July 2004, while moving some mulch, the veteran 
experienced such severe pain in his back and right leg that 
he sought treatment at the Emergency Room.  See July 2004 
Summit Medical Group Note; July 2004 Notes by Dr. Johnson.  
The MRI revealed not only degenerative disc disease at L2-L3 
through L5-S1, but also a large right paracentral disc 
extrusion at L3-L4 with some displacement of the exiting 
right L3 nerve.  The interpreting physician noted that the 
right paracentral disc extrusion at L3-L4 had increased 
considerably in size since the previous examination.  There 
were mild disc bulges at L2-L3 and L5-S1 and mild central 
canal stenosis at L4-L5.  
The veteran had sharp pain in his right thigh and experienced 
bowel and bladder problems.  See July 2004 Operative Note 
(pain in right leg is greater than in back; epidural steroid 
injection interlaminar today; diagnosis is lumbar 
radiculitis); July 2004 Pain Management Note (pain seems to 
be more in his back and has been slowly moving down into the 
right leg; he has occasional radiation into the calf and into 
the big toe, but most of the pain seems to be somewhat 
higher; pain intensity is 10 out of 10 with sharp pain in the 
leg; the thigh feels raw); July 2004 Summit Medical Group 
Note; July 2004 Notes by Dr. Johnson (he still has pain 
radiating into his right buttock and posterior thigh and some 
mild lower back pain; he has no similar symptoms on the left 
side).  An epidural produced no relief from the pain.  See 
July 2004 Summit Medical Group notes.  

The surgeon diagnosed a herniated nucleus pulposus and 
performed a discectomy at L3-L4 in July 2004.  See 
September 2004 letter from Dr. Johnson; July 2004 Operative 
Report.  After the surgery, the veteran experienced immediate 
relief of the pain radiating into his right thigh, reducing 
the pain to two to three on a scale of ten, and the pain was 
treated with Ibuprofen.  December 2004 C&P Examination.  
Afterward, the veteran was not having the pain that he had 
had.  See September 2004 Summit Medical Group Note (his back 
still gets a little bit sore if he rides on a riding lawn 
mower or something like that and he has had some episodes 
where he thinks he may have pulled some scar tissue with 
moving a certain way, but overall he is doing much better).    

A compensation and pension (C&P) examination was conducted in 
December 2004.  The examiner reviewed the veteran's history 
of low back pain and imaging test results and conducted a 
physical examination.  She provided an opinion as to whether 
the July 2004 surgery was for the veteran's service-connected 
disability of recurring low back pain with degenerative 
changes.  

The December 2004 C&P examiner concluded that the minimal 
degenerative changes that were present from 1987 to 2002 were 
not related to the large disc protrusion at L3-L4 that he 
suffered in 2004.  In the examiner's opinion, the July 2004 
injury produced the condition that required surgery.  She 
identified several factors to support her opinion.  She 
pointed out that the veteran's pain after the July 2004 
injury was more severe than what he had previously 
experienced.  She noted that the severity of his service-
connected disability had never required surgery, but had been 
treated conservatively with anti-inflammatory medication and 
bed rest.  Based on the results of the various imaging tests, 
she explained that the large disc extrusion seen in the 
July 2004 MRI would not have been part of the natural 
progression of the veteran's lumbar strain from service, 
which had been manifesting in minimal degenerative changes 
over the years.  Thus, the C&P examiner concluded that the 
degenerative changes seen from 1987 to 2003 were not related 
to the large disc protrusion that the veteran suffered in 
2004.  

The veteran asserts in his January notice of disagreement 
that prior to his 1986 injury to his back, he never 
experienced problems with his back and ever since that 
inservice injury, he has experienced many problems with his 
low back.  He argues that since the problems are always in 
the same area as the original injury (that is, the low back), 
the 1986 injury is the catalyst and root cause of his current 
back problems.  

It is true that some continuity of symptomatology in the same 
area as the original injury raises an inference that the 
current back condition (or as relevant here, the July 2004 
back condition requiring surgery) might be related to the 
original service-connected disability.  But here, a medical 
professional was asked to address that inference.  Based on 
all the evidence of record, she rendered a medical judgment 
that they were not, in fact, related.  Instead, that 
December 2004 C&P examiner concluded that the protruding L3-
L4 disc was the result of the injury in July 2004 to the 
back.  

And as a lay person, no matter how sincere in his belief on 
this matter, the veteran is not competent to provide a 
medical opinion about whether the protruding L3-L4 disc was 
caused by his service-connected disability or by the injury 
that occurred in July 2004.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  The 
only medical evidence to address the relationship between the 
discectomy surgery and the veteran's service-connected 
disability is the medical opinion by the December 2004 C&P 
examiner that concluded that they were not related. 

The veteran also asserts in the January 2005 notice of 
disagreement that the July 2004 surgery was related to his 
service-connected disability because the          
2004 injury was vastly similar to the 1986 inservice injury.  
In both cases, he heard his back "pop" in the same way, he 
immediately felt extreme pain that caused him to fall to the 
ground, he could not walk, and bed rest was mandated.  

In contrast to providing a judgment that requires medical 
training and experience, a lay person is competent to present 
lay evidence of the events leading up to an injury and the 
symptoms that a person without special training can describe.  
Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) (lay 
statements about a person's own observable condition or pain 
are competent evidence); Harvey v. Brown, 6 Vet. App. 390, 
393 (1994) (lay person competent to testify of the observable 
series of events leading to an injury); Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (lay testimony is competent 
when it regards features or symptoms of injury or illness).  
The Board finds the veteran's lay descriptions-of what he 
experienced when he first injured his back in 1986 and when 
he injured it again in July 2004-to be credible.  But he is 
not trained to take the next step to conclude that as a 
result of his similar experiences, the second injury was the 
result of the first.  Indeed, the fact that the veteran 
describes a second injury provides further support for the 
December 2004 C&P examiner's judgment that what happened in 
July 2004 was a separate and distinct injury unrelated to 
what had happened in 1986.  And, of course, the veteran does 
not address the dissimilarities that the December 2004 C&P 
examiner found significant-that is, the degree and length of 
pain, the radiating nature of the pain, the need for surgery, 
and the degree of extrusion of the disc immediately after the 
July 2004 injury that had not been revealed in 16 years of 
imaging reports.  

In a September 2005 statement, the veteran argues that he 
should not be denied a temporary total rating just because 
his back condition was originally misdiagnosed in 1986.  He 
apparently believes that because the 1986 examiner did not 
diagnose degenerative disc disease (DDD) at the time of the 
initial injury, VA did not find that his current DDD is 
related to his 1986 injury.  He bases this argument on his 
review of his medical records and his own research into low 
back problems.  

First, as discussed above, since the veteran lacks the 
medical training and expertise to provide medical opinions, 
he is not competent to provide a medical judgment that he has 
been misdiagnosed.  Espiritu, supra.  He did not submit any 
competent medical evidence establishing that the discectomy 
was treatment for his service-connected disability.  

In addition, the veteran misapprehends the reason his 
temporary total rating was denied.  There has been no finding 
that he does not have degenerative disc disease.  The 
veteran's service-connected disability has reflected the 
existence of degenerative changes of the lumbar spine since 
the June 2003 rating decision.  Indeed, at his most recent 
C&P examination, the examiner specifically diagnosed him with 
degenerative disc disease.  

The reason a temporary total rating is not warranted on this 
record is because the surgery that the veteran had in 
July 2004 was not the result of treatment of the service-
connected disability of recurrent low back pain with 
degenerative changes.  According to the December 2004 C&P 
examiner, his July 2004 surgery was the result of an 
intervening back injury when he was moving mulch and he 
incurred that injury long after his active military service 
was completed.  Since the protruding disc was the result of 
that post-service injury, and was not related at all to the 
recurrent low back pain with degenerative changes for which 
he is service-connected, the provision of the regulation that 
authorizes a temporary total rating when "treatment of a 
service-connected disability resulted in surgery" was not 
met here.  38 C.F.R. § 4.30 (a)(1), (2).  Thus, a temporary 
total rating can not be granted on this record.  

Nor does the reasonable doubt doctrine change the outcome 
here.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Here, the only evidence in favor of the 
veteran's claim is the inference that because the surgery 
involved the low back and the service-connected disability is 
of the low back, there might be a connection between them.  
The veteran's own opinion on the matter is not competent 
medical evidence on that issue because he is a lay person.  
On the other hand, the inference of connection was eliminated 
by the only competent medical evidence on the question 
because the medical opinion of the December 2004 C&P examiner 
establishes that the surgery was not related to the service-
connected disability.  There is thus no reasonable doubt to 
resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Since the surgery was not the result of treatment for a 
service-connected disability, the convalescence from that 
surgery does not fit under 38 C.F.R. § 4.30.  Thus, the 
veteran's claim for a temporary total rating must be denied.  


ORDER

A temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The record shows that after the December 2004 C&P 
examination, the veteran injured his back again in 
February 2005.  The record contains only one treatment note 
relating to that injury, which is a follow-up visit with is 
primary care physician.  See March 2005 Summit Medical Group 
Note.  That physician also wrote a letter in March 2006 
stating that while the veteran has not had a severe problem 
with his back since his July 2004 surgery, he cannot work 
more than 19-20 hours per week or he then has more problems 
with his back.  March 2006 Letter from Dr. Bentley.  A March 
 2006 letter from another medical professional in the Summit 
Medical Group indicated that the veteran sought treatment 
from that practice and was being treated with steroids, 
muscle relaxants, and Ultram.  This evidence indicates that 
the veteran's service-connected disability has become worse 
since the last C&P examination that was conducted almost 4 
years ago.  

Where the record shows a disability is worse than when 
originally rated, and the evidence is too old to adequately 
evaluate the current state of the condition, VA must provide 
a new examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  In 
addition, while the December 2004 C&P examiner provided an 
opinion that the herniated disc that required surgery was not 
related to the veteran's service-connected disability, the 
record contained no information concerning how much of the 
veteran's post-July 2004 symptomatology was related to his 
service-connected disability rather than to his nonservice-
connected status post discectomy.  And now that the veteran 
has experienced another injury to his low back, the 
examination report should include a discussion of how much of 
his current symptomatology is related solely to his service-
connected disability of recurrent low back pain with 
degenerative changes and how much is related to nonservice-
connected injuries or conditions.  Cf., Mittleider v. West, 
11 Vet. App. 181 (1998) (there is a need to separate 
symptomatology from the service-connected disability from 
that of other disabilities).  If it is not possible for the 
examiner to make such a distinction, the examiner should be 
asked to state that and explain why it is not possible.   

Accordingly, an appropriate examination must be scheduled to 
determine the current severity of the veteran's service-
connected disability of recurrent low back pain with 
degenerative changes and the extent to which his current 
symptomatology of his low back is attributable to his 
service-connected disability and how much is attributable to 
nonservice-connected injuries or conditions.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

The record contains no medical treatment records relating to 
the veteran's back after March 2005.  The RO/AMC should make 
arrangements to obtain treatment records from VA facilities 
and from any private providers for whom the veteran supplies 
authorizations relating to his recurrent low back pain with 
degenerative changes, dated from March 2005.  

Finally, the veteran was sent a notice letter in August 2004 
that did not discuss how disability ratings are determined by 
VA and did not notify the veteran that evidence of the impact 
his disability has on employment and on his daily life would 
help to substantiate his claim.  Such notice must be provided 
to him.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that, should an 
increase in disability be found, a 
disability rating will be determined by 
applying diagnostic code 5010-5242, based on 
the nature of his disability of recurrent 
low back pain with degenerative changes, 
their severity and duration, and their 
impact upon employment and daily life.  
Included with this notice, please list the 
specific criteria necessary for entitlement 
to a compensable rating under DC 5242.  

Further, in this notice, provide the veteran 
with examples of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, for example, 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, and 
any other evidence showing an increase in 
the disability or exceptional circumstances 
relating to the disability.  

2.  Ask the veteran to identify all 
treatment facilities since March 2005 
where he has been treated for recurrent 
low back pain with degenerative changes, 
and make arrangements to obtain any 
identified records.  

3.  After the additional evidence has been 
associated with the claims file, make 
arrangements for the veteran to have an 
appropriate examination to determine the 
current condition of his service-connected 
disability of recurrent low back pain with 
degenerative changes.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Describe the current condition of the 
veteran's service-connected disability of 
recurrent back pain with degenerative 
changes.  

(b) If, after considering all the evidence 
in the record, there is low back 
symptomatology that is not attributable to 
his service-connected disability of low 
back pain with degenerative changes, 
explicitly identify how much of the 
symptomatology is attributable to the 
service-connected disability and how much 
is attributable to non-service connected 
injuries or conditions.  If there is 
symptomatology that is not attributable to 
the service-connected disability but it is 
not possible to clearly separate the 
symptomatology of the service-connected 
disability from any other injuries or 
conditions, the examiner should state that 
and explain why it is not possible.  

4.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
veteran and his representative, if any, a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


